Exhibit 10.2

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments. These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements. Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company’s securities or
financial instruments. Fidelity does not review, approve or endorse the contents
of these materials and is not responsible for their content.



--------------------------------------------------------------------------------

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:

Performance Period: Fiscal Years –

Shares Granted:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Performance Share Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, “Employer” means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan as it may be amended from time to time, is incorporated into this
Agreement by this reference.

You and the Company agree as follows:

1. Grant of Performance Shares. Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
the Company hereby grants you the target number of Performance Shares specified
above (the “Performance Shares”), subject to the terms and conditions of the
Plan and this Agreement. This “target” number of shares is computed by
multiplying your annual base salary by the target award percentage for your
position, and then dividing that by the average closing stock price of the
Company’s common stock, par value US$.01 per share (“Stock”) for the last 30
trading days of the fiscal year preceding the Grant Date.

2. Performance Measure. The number of Performance Shares earned at the end of
the three-year Performance Period will vary depending on the degree to which the
combination of Adjusted earnings before income and taxes (“EBIT”) weighted at
70%, and return on invested capital (“ROIC”), weighted at 30%, performance goals
are met. FIFO Adjusted EBIT and ROIC performance goals are based on the
three-year average annual goal, with inventory based on the FIFO method of
accounting.

3. Determination of Performance Shares Earned. At the target levels, 100% of the
Performance Shares will be earned. At the threshold levels, 50% of the
Performance Shares will be earned. Below the threshold levels of performance, no
Performance Shares are earned. At the maximum levels or more, 150% of the
Performance Shares will be earned. Performance between minimum and target, and
between target and maximum, will earn Performance Shares on a pro-rated basis
between 50% and 100%, and 100% and 150%, respectively.



--------------------------------------------------------------------------------

The amount earned will be calculated according to the following:

 

        Percent of Performance   =   Target   X   Target Shares Awarded    
Performance Shares     Performance Shares Earned

4. Disability or Death. If during the Performance Period you have a Termination
of Service by reason of Disability or death, then the number of Performance
Shares earned (based on performance as of the end of the Performance Period)
shall become vested at the end of the Performance Period. Any Performance Shares
becoming vested by reason of your Termination of Service by reason of Disability
or death shall be paid at the same time Performance Shares are paid to other
Participants.

5. Retirement. If within 12 months of the end of the Performance Period you have
a Termination of Service by reason of Retirement, then the number of Performance
Shares earned (based on performance as of the end of the Performance Period)
shall become vested at the end of the Performance Period. Any Performance Shares
becoming vested by reason of your Retirement shall be paid at the same time
Performance Shares are paid to other Participants.

6. Termination of Service Following a Change in Control. If during the
Performance Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your earned Award
shall equal your target number of Performance Shares, prorated to reflect the
portion of the Performance Period during which you remained employed by the
Company. Such prorated portion shall equal your target number of Performance
Shares, multiplied by a fraction equal to the number of full months of the
Performance Period completed as of your Termination of Service, divided by the
number of months in the Performance Period. This prorated award will be settled
in cash (subject to required tax withholdings) in accordance with
Section 9.01(b) of the Plan within 45 days after your Termination of Service.
For purposes of this Section 6, a Termination of Service initiated by your
Employer shall include a Termination of Employment for Good Reason under – and
pursuant to the terms and conditions of – the Walgreens Boots Alliance, Inc.
Executive Severance and Change in Control Plan, but only to the extent
applicable to you as an eligible participant in such Plan.

7. Other Termination of Service. If during the Performance Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above, as determined by the Committee, then all of
your Performance Shares shall be forfeited. For purposes of this Agreement,
“Cause” means any one or more of the following, as determined by the Committee
in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;



--------------------------------------------------------------------------------

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e) your failure to comply in any material respect with the United States
(“U.S.”) Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.

8. Settlement of Earned Performance Shares. At the end of the Performance Period
actual performance for the entire Performance Period shall be reviewed, and the
amount of the earned Award shall be determined based on this performance and
communicated to you. Subject to the requirements of Section 12 below, the
Company shall transfer to you one share of Stock for each Performance Share
earned at that time, net of any applicable tax withholding requirements in
accordance with Section 9 below. Performance Shares payable under this Agreement
are intended to be exempt from Code Section 409A under the exemption for
short-term deferrals. Accordingly, Performance Shares will be settled in Stock
no later than the 15th day of the third month following the end of the fiscal
year of the Company (or if later, the calendar year) in which the Performance
Shares are earned.

Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Performance Shares in the form of:

(a) a cash payment (in an amount equal to the Fair Market Value of the Stock
that corresponds with the number of earned Performance Shares) to the extent
that settlement in shares of Stock (i) is prohibited under local law, (ii) would
require you, the Company or an Affiliate to obtain the approval of any
governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or

(b) shares of Stock, but require you to sell such shares of Stock immediately or
within a specified period following your Termination of Service (in which case,
you hereby agree that the Company shall have the authority to issue sale
instructions in relation to such shares of Stock on your behalf).

9. Responsibility for Taxes; Tax Withholding.

(a) You acknowledge that, regardless of any action taken by the Company or your
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount actually
withheld by the Company or your Employer. You further acknowledge that the
Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



--------------------------------------------------------------------------------

(b) Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company, your Employer or its agent to satisfy the obligations with regard to
all Tax-Related Items by one or a combination of the following: (i) withholding
from your wages or other cash compensation paid to you by the Company and/or
your Employer; (ii) withholding from proceeds of the sale of Stock acquired upon
settlement of the Award either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent); or (iii) withholding from the shares of Stock to be
delivered upon settlement of the Award that number of shares of Stock having a
Fair Market Value equal to (but not in excess of) the minimum amount required by
law to be withheld.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the share equivalent. If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon
settlement of the Award, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the earned Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.

You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.

10. Nontransferability. During the Performance Period and thereafter until Stock
is transferred to you in settlement thereof, you may not sell, transfer, pledge,
assign or otherwise alienate or hypothecate the Performance Shares, whether
voluntarily or involuntarily or by operation of law, other than by beneficiary
designation effective upon your death, or by will or by the laws of intestacy.

11. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Performance Shares until such time as a certificate
of stock for the Stock issued in settlement of the Performance Shares has been
issued to you or such shares of Stock have been recorded in your name in book
entry form. Except as provided in Section 17 below, no adjustment shall be made
for dividends or distributions or other rights with respect to such shares for
which the record date is prior to the date on which you become the holder of
record thereof. Anything herein to the contrary notwithstanding, if a law or any
regulation of the U.S. Securities and Exchange Commission or of any other body
having jurisdiction shall require the Company or you to take any action before
shares of Stock can be delivered to you hereunder, then the date of delivery of
such shares may be delayed accordingly.

12. Securities Laws. If a Registration Statement under the U.S. Securities Act
of 1933, as amended, is not in effect with respect to the shares of Stock to be
delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.

13. Not a Public Offering. If you are resident outside the U.S., the grant of
the Performance Shares is not intended to be a public offering of securities in
your country of residence (or country of employment, if different). The Company
has not submitted any



--------------------------------------------------------------------------------

registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of the
Performance Shares is not subject to the supervision of the local securities
authorities.

14. Insider Trading/Market Abuse Laws. Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell shares of Stock under the Plan during such times you are considered to
have “inside information” (as defined in the laws in your country). These laws
may be the same or different from any Company insider trading policy. You
acknowledge that it is your responsibility to be informed of and compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.

15. Repatriation; Compliance with Law. If you are resident or employed outside
the U.S., as a condition of the Award, you agree to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Plan in
accordance with applicable foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company and its Affiliates, as may be required to allow the Company and its
Affiliates to comply with local laws, rules and/or regulations in your country
of residence (and country of employment, if different). Finally, you agree to
take any and all actions as may be required to comply with your personal
obligations under local laws, rules and/or regulations in your country of
residence and country of employment, if different).

16. No Advice Regarding Grant. No employee of the Company is permitted to advise
you regarding your participation in the Plan or your acquisition or sale of the
shares of Stock underlying the Performance Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.

17. Change in Stock. In the event of any change in the Stock, by reason of any
stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting Stock, the
number of Performance Shares subject to this Award Agreement shall be equitably
adjusted by the Committee.

18. Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and limited induration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted in the past;

(c) all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of the Award, the number of shares subject to the Award, and the
earning provisions applicable to the Award;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;

(e) you are voluntarily participating in the Plan;



--------------------------------------------------------------------------------

(f) the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;

(g) the Award, the shares of Stock subject to the Award and the value of same,
is an extraordinary item of compensation outside the scope of your employment
(and employment contract, if any) and is not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;

(i) unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(k) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and

(l) neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.

19. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.



--------------------------------------------------------------------------------

20. Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of the Performance
Shares and your participation in the Plan. The collection, processing and
transfer of personal data is necessary for the Company’s administration of the
Plan and your participation in the Plan, and your denial and/or objection to the
collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:

(a) The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any shares of Stock or directorships held in the
Company, details of all entitlements to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from the Company, its Affiliates and/or third parties,
and the Company and your Employer will process the Data for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which Data are collected and with confidentiality and security provisions as set
forth by applicable laws and regulations in your country of residence (or
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the participation in the Plan.

(b) The Company and your Employer will transfer Data internally as necessary for
the purpose of implementation, administration and management of your
participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.

(c) You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (i) obtain
confirmation as to the existence of the Data, (ii) verify the content, origin
and accuracy of the Data, (iii) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data, (iv) oppose,
for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and your participation in the Plan, and (v) withdraw your
consent to the collection, processing or transfer of Data as provided hereunder
(in which case, your Performance Shares will become null and void). You may seek
to exercise these rights by contacting your Human Resources manager or the
Company’s Human Resources Department, who may direct the matter to the
applicable Company privacy official.

21. Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Performance Shares shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to the Agreement, attached hereto as
Exhibit A (the “Addendum”). Further, if you transfer your residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration



--------------------------------------------------------------------------------

of the Performance Shares and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer). The Addendum shall constitute part of this Agreement.

22. Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Shares, any shares of Stock acquired pursuant to
the Performance Shares and your participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Performance
Shares and the Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

23. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.

24. Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

25. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

26. English Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you have received this Agreement, the Plan or any other documents related to
the Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

27. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

28. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.



--------------------------------------------------------------------------------

Please read the attached Exhibit A. Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Award granted
hereunder.



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM TO THE

WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 21 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Performance Shares and the
Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.

FRANCE

Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.

MEXICO

1. Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company’s grant of Performance Shares does not constitute an
employment relationship between you and the Company. You have been granted the
Performance Shares as a consequence of the commercial relationship between the
Company and the Affiliate in Mexico that employs you, and the Company’s
Affiliate in Mexico is your sole employer. Based on the foregoing, you expressly
recognize that (a) the Plan and the benefits you may derive from your
participation in the Plan do not establish any rights between you and the
Company’s Affiliate in Mexico that employs you, (b) the Plan and the benefits
you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s Affiliate in Mexico that employs you.

2. Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Addendum. As such, you acknowledge and agree that
the Company, in its sole discretion, may amend and/or discontinue your
participation in the Plan at any time and without any liability. The Award, the
shares of Stock subject to the Award and the value of same is an extraordinary
item of compensation outside the scope of your employment contract, if any, and
is not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Affiliate in Mexico that
employs you.



--------------------------------------------------------------------------------

MONACO

Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.

NETHERLANDS

Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Performance Shares,
whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Performance Shares. Upon the grant of Performance
Shares, you shall be deemed irrevocably to have waived any such entitlement.

SPAIN

 

  1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement:

In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Performance Shares under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Performance Shares are granted on the assumption and condition that the
Performance Shares and the shares of Stock acquired upon settlement of the
Performance Shares shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.

Further, you understand and agree that the earning of the Performance Shares is
expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Performance Shares may be forfeited
effective on the date of your Termination of Service (unless otherwise
specifically provided in Section 4, 5 or 6 of the Agreement). This will be the
case, for example, even if (a) you are considered to be unfairly dismissed
without good cause; (b) you are dismissed for disciplinary or objective reasons
or due to a collective dismissal; (c) you terminate service due to a change of
work location, duties or any other employment or contractual condition, (d) you
terminate service due to a unilateral breach of contract by the Company or an
Affiliate. Consequently, upon a Termination of Service for any of the above
reasons, you may automatically lose any rights to Performance Shares as of the
date of your Termination of Service, as described in the Plan and Agreement.



--------------------------------------------------------------------------------

You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.

 

  2. Termination for Cause. “Cause” shall be defined as indicated in Section 7
of the Agreement, irrespective of whether the termination is or is not
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.

UNITED KINGDOM

1. Responsibility for Taxes; Tax Withholding. The following provision
supplements Section 9 of the Agreement:

If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 9 of the Agreement. Notwithstanding the
foregoing, if you are a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability. In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) will be payable. You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit.

2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the
Performance Shares, whether or not as a result of your Termination of Service
(whether such termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Performance Shares. Upon the grant of
Performance Shares, you shall be deemed irrevocably to have waived any such
entitlement.

***            ***             ***            ***            ***

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Performance Share Award Agreement to which this Addendum is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Addendum.